IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

 

 

ZACHARIAH ROBERTSON individually and
on behalf of all others similarly situated,
Plaintiff, Civil Action No. 2:19-cv-1080
Vv. | Hon. William S. Stickman IV
ENBRIDGE (U.S.) INC., Hon. Lisa Pupo Lenihan
Defendant.
ORDER OF COURT

Plaintiff Zachariah Robertson initiated this action on behalf of himself and others similarly
situated, alleging violations by Defendant Enbridge (U.S.) Inc. (“Enbridge”) of both the
Pennsylvania Minimum Wage Act and the Federal Fair Labor Standards Act. (ECF No. 1). The
case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings
in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court
72.C and 72.D.

Currently pending before the Court are the Motions to Intervene as a defendant by
Onshore Quality Control Specialists, LLC (“Onshore”), Avery Technical Resources, Inc.
(“Avery”) and MBF Inspection Services, Inc. (“MBF”). (ECF Nos. 286, 289, and 301).
Magistrate Judge Lenihan issued a May 28, 2021 Report and Recommendation recommending
that the motions be denied. (ECF No. 308). Objections were filed by Onshore, Avery and MBF
on June 11, 2021. (ECF Nos. 316 and 317).

After its de novo review of the record and consideration of the relevant pleadings, the

Court thoroughly agrees with the analysis and disposition of the motions as set forth by
Magistrate Judge Lenihan in her Report and Recommendation. Years of motions practice and
months of negotiations between the parties has occurred with Enbridge choosing to settle. The
Final Approval Hearing is set for September 1, 2021. Neither intervention of right under Federal
Rule of Civil Procedure 24(a)(2) nor permissive intervention under Federal Rule of Civil
Procedure 24(b) is appropriate at this juncture. The Court hereby OVERRULES the Objections
lodged (ECF Nos. 316 and 317). Magistrate Judge Lenihan’s Report and Recommendation
(ECF No. 308) is HEREBY ADOPTED as the Opinion of the Court.

AND NOW, this 2 _ day of June 2021, IT IS HEREBY ORDERED that the Motion
to Intervene by Onshore Quality Control Specialists, LLC (ECF No. 286), the Motion to
Intervene by Avery Technical Resources, Inc. (ECF No. 289), and the Motion to Intervene by

MBE Inspection Services, Inc. (ECF No. 301) is DENIED.

BY THE COURT:

   

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
